This is an appeal by defendant Louer from a judgment against him, as trustee of Schenectady Railway Company, for damages in the amount of $25,000, together with interest and costs, and from an order denying defendant-appellant’s motion for a new trial. The action is in negligence, plaintiff’s injuries having been received in a collision between a bus of the railway company and an automobile in which plaintiff was riding as a passenger. The sole question here is whether damages in the amount of $25,000 rendered by the jury’s verdict are excessive. The evidence indicates that plaintiff was seriously injured, which injuries nearly resulted in his death and among other things required the removal of his spleen. We cannot find that the verdict is grossly excessive or was the result of passion or prejudice. We have held that the court “ should not usurp the functions of the jury in fixing the amount of damages in a negligence case, unless the verdict is capricious or the result of passion, prejudice or sympathy” (Jordan V. Smyk, 262 App. Div. 414), and the judgment in this case should not be disturbed. Judgment and order affirmed, with costs. All concur.